eXHIBIT 10.18

third amendment to the
harman international industries, incorporated
retirement savings plan

WHEREAS, Harman International Industries, Incorporated (the "Employer")
maintains the Harman International Industries, Incorporated Retirement Savings
Plan, as amended and restated effective as of June 27, 2000 (the "Plan"), and
may amend the Plan pursuant to Section 9.1 of the Plan;

WHEREAS, the Plan desires to amend the Plan in certain respects as requested by
the Internal Revenue Service ("IRS") in connection with the pending application
for a favorable determination letter filed with the IRS on May 15, 2002;

WHEREAS, the Board of Directors of the Employer has resolved that the Plan shall
be amended to reflect these intentions.

NOW, THEREFORE, the Plan is hereby amended, effective June 27, 1997, to read as
follows:

1.         Section 1.1(n) of the Plan is hereby amended by deleting the second
sentence thereof and inserting in lieu thereof the following:

"Employee" shall include leased employees.  For purposes of this Section 1.1(n),
a “leased employee” means any person who, pursuant to an agreement between an
Affiliated Employer and any other person (“leasing organization”), has performed
services for the Affiliated Employer on a substantially full‑time basis for a
period of at least one year and such services are performed under the primary
direction or control of the Affiliated Employer.  Contributions or benefits
provided a leased employee by the leasing organization which are attributable to
services performed for an Affiliated Employer will be treated as provided by the
Affiliated Employer.

2.         Section 5.5(a) of the Plan is hereby amended to read as follows:

     (a)  The amounts credited to a Participant under the Plan shall not exceed
the limitations of Code Section 415(c) and the regulations thereunder, the
provisions of which are incorporated by reference.

IN WITNESS WHEREOF, the Employer has executed this Amendment on the 12th day of
September, 2003.

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

By: /s/ Frank Meredith                                           
      Name:  Frank Meredith
      Title:    Chief Financial Officer